FILED
                              NOT FOR PUBLICATION                           MAY 04 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



FERNANDO VASQUEZ-DE LA MORA                       No. 09-70978
and MARIA DE LA DEFENSA
FIGUEROA-RODRIGUEZ,                               Agency Nos. A076-610-952
                                                              A076-610-953
               Petitioners,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 20, 2011 **

Before:        RYMER, THOMAS, and PAEZ, Circuit Judges.

       Fernando Vasquez-De La Mora and Maria De La Defensa Figueroa-

Rodriguez, natives and citizens of Mexico, petition for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing their appeal from an immigration


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judge’s decision denying their motion to reopen removal proceedings. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of

a motion to reopen and de novo due process claims. Mohammed v. Gonzales, 400

F.3d 785, 791-92 (9th Cir. 2005). We deny the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen because the motion was filed more than five years after the BIA’s final

order of removal, see 8 C.F.R. § 1003.2(c)(2), and petitioners failed to establish

that they acted with the due diligence required for equitable tolling, see

Iturribarria v. INS, 321 F.3d 889, 897 (9th Cir. 2003) (equitable tolling available

“when a petitioner is prevented from filing because of deception, fraud, or error, as

long as the petitioner acts with due diligence”). Petitioners’ due process claim

therefore fails. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring

error for a due process violation).

      PETITION FOR REVIEW DENIED.




                                           2                                   09-70978